171 P.3d 397 (2007)
216 Or. App. 177
STATE of Oregon, Plaintiff-Respondent,
v.
Cody Ray SARTIN, Defendant-Appellant.
CF050400; A131905.
Court of Appeals of Oregon.
Submitted on Record and Briefs October 5, 2007.
Decided November 7, 2007.
Ingrid Swenson, Executive Director, Peter Gartlan, Chief Defender, and David O. Ferry, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Ryan Kahn, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG and ROSENBLUM, Judges.
PER CURIAM.
Defendant appeals his convictions for first-degree failure to appear, ORS 162.205, and second-degree failure to appear, ORS 162.195. He argues that the trial court erred in denying his motion for judgment of acquittal on the ground that the evidence did not establish that he had been "released from custody" as that term is used in ORS 162.205(1)(a) and ORS 162.195(1)(a). The state concedes that, under our reasoning in State v. Ford, 207 Or.App. 407, 142 P.3d 107 (2006), its evidence did not establish that defendant had been "released from custody." The state therefore concedes that the trial court erred in denying defendant's motion for judgment of acquittal. We find the state's concession to be well founded, and accept it.
Reversed.